DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 5/23/2022.  Claims 1 -19 and 21 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/23/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) in view of Bessho et al. (JP2012025276A).


Regarding Claims 1, 6, 8, 13 and 15, Kolda teaches a transport refrigeration system [fig 1] comprising: a vehicle [115] integrally connected to a transport container [105; 0044; fig 1]; 
an engine [125] configured to power the vehicle [0046]; 
a refrigeration unit [110] configured to provide conditioned air to the transport container [0044; 0056]; 
a battery [140] configured to provide electrical power to the refrigeration unit [0053]; 
an electric generation device [130] configured to engage the engine and generate electrical power from the engine to charge the battery when the electric generation device is activated [0050; 0051];
a sensor system [190] configured to detect at least one of a deceleration of the vehicle, a downward pitch of the vehicle, and a rotational speed of the engine [0044; where the limitations are claimed in the alternative]; and 
a communication interface module [135] in electrical communication with at least one of the battery, the electric generation device, the engine, and the sensor system [0052]; 
wherein the communication interface module [135] activates the electric generation device [130] to engage the engine and charge the battery to provide electrical power to the refrigeration unit when the sensor system [190] detects at least one of the deceleration of the vehicle, the downward pitch of the vehicle, [0070-0073; where the limitations are claimed in the alternative].
Kolda does not teach an engine rotational speed sensor, the engine rotational speed sensor being configured to detect a rotational speed of the engine; and where the communication interface module activates the electric generation device to engage the engine and charge the battery to provide electrical power to the refrigeration unit when the rotational speed of the engine is greater than a selected rotational speed.
However, Bessho teaches a system for recovery of a capacity of a battery mounted on a vehicle [0001] having  an engine rotational speed sensor [0043 in conjunction with sensor 11], the engine rotational speed sensor being configured to detect a rotational speed of the engine [0043]; and a communication interface module [ECU 10] is configured to activate an electric generation device [8] to engage the engine and charge the battery to provide electrical power to the refrigeration unit [0058] when the rotational speed is greater than a selected rotational speed [0074; where when the engine speed is set to a level higher than a normal level...the alternator is engaged by the engine to provide increased power generation to charge the battery which in turn would necessarily power the air conditioner] for the obvious advantage of  efficiently recovering  and storing energy created by the acceleration of the vehicle [0018].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kolda to  have an engine rotational speed sensor, the engine rotational speed sensor being configured to detect a rotational speed of the engine; and where the communication interface module activates the electric generation device to engage the engine and charge the battery to provide electrical power to the refrigeration unit when the rotational speed of the engine is greater than a selected rotational speed in view of the teachings of Bessho in order to efficiently recover  and store energy created by the acceleration of the vehicle.
For Clarity, regarding Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Kolda above. 
With respect to claim 15, the controller of Kolda has a processor that executes a computer program product such as the computer program product of fig. 2.

Regarding Claims 3, 10 and 17, Kolda teaches the invention of Claim 1 above and Kolda teaches wherein: the electric generation device [130] is operably connected to the engine [125] through at least one mechanical linkage i.e. belt configured to rotate the electric generation device as the engine rotates when the electric generation device is activated [0077].
 For Clarity, regarding Claim 10, the method as claimed is carried out during the normal operation of the apparatus of Kolda above.

Regarding Claims 5, 12 and 19, Kolda teaches the invention of Claim 1 above and Kolda teaches wherein: the sensor system further comprises a vehicle deceleration sensor, the vehicle deceleration sensor being configured to detect a deceleration of the vehicle; and the communication interface module is configured to activate the electric generation device when the deceleration is greater than a selected deceleration [As modified above, see the rejection of Claim 1 for detailed discussion].
For Clarity, regarding Claim 12, the method as claimed is carried out during the normal operation of the apparatus of Kolda above.

Regarding Claim 20, Kolda, as modified, teaches the invention of Claim 1 above and Kolda teaches wherein the battery [140] is the sole power source for the refrigeration unit [0053; 0054].

Claim(s) 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) and Bessho et al. (JP2012025276A) as applied to claims 1, 8 and 15 above, and further in view of Kooi (US2003/0005715).

Regarding Claims 2, 9 and 16, Kolda teaches the invention of Claim 1 above but does not teach a hydraulic pump operably connecting the electric generation device to the engine.
However, Kooi teaches a transport refrigeration system [0002] having a hydraulic pump [2, 6] operably connecting an electric generation device [8] to an engine [1; 0022-0025; fig 1].  Kooi teaches that it is known that this arrangement provides electric current to a transport container in an efficient manner [0006].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Kolda to have a hydraulic pump operably connecting the electric generation device to the engine in view of the teachings of Kooi to provide electric current to a transport container in an efficient manner.
For Clarity, regarding Claim 9, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above. 

Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) and Bessho et al. (JP2012025276A) as applied to claims 1, 8 and 15 above, and further in view of Abou-Zeid (US2017/0282722).

Regarding Claims 4, 11 and 18, Kolda teaches the invention of Claim 1 above but does not teach wherein: the sensor system further comprises a vehicle pitch sensor, the vehicle pitch sensor being configured to detect a pitch angle of the vehicle; and the communication interface module is configured to activate the electric generation device when the pitch angle is less than a selected pitch angle.
However, Abou-Zeid teaches a vehicle charging system [0001] having a vehicle pitch sensor [109], the vehicle pitch sensor being configured to detect a pitch angle of the vehicle [0032]; and a communication interface module [100] is configured to activate a electric generation device [101A] when the pitch angle is less than a selected pitch angle [0032]. Abou-Zeid teaches that it is known that this arrangement provides additional electrical battery power to assist in the overall efficiency of the vehicle [0033].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kolda to  have wherein: the sensor system further comprises a vehicle pitch sensor, the vehicle pitch sensor being configured to detect a pitch angle of the vehicle; and the communication interface module is configured to activate the electric generation device when the pitch angle is less than a selected pitch angle in view of the teachings of Abou-Zeid in order to provide additional electrical battery power to assist in the overall efficiency of the vehicle.
For Clarity, regarding Claim 11, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolda et al. (US2015/0316301) and Bessho et al. (JP2012025276A) as applied to claims 1, 8 and 15 above, and further in view of Kerschl et al. (US9566854).
Regarding Claims 7 and 14, Kolda teaches the invention above but does not teach a vehicle battery electrically connected to the power generation device, the vehicle battery being configured to store electrical power generated by the power generation device and charge the battery through a voltage converter, wherein the voltage convertor is configured to step-up the electrical power from a first voltage of the vehicle battery to a second voltage of the battery.
However, Kerschl teaches a transport refrigeration system [col 4, lines 17-47; fig 1] having a vehicle battery [12] electrically connected to a power generation device [drive machine 3 when supplied energy by combustion engine 5; fig 1], the vehicle battery being configured to store electrical power generated by the power generation device and charge the battery [at least batter 15, 16] through a voltage converter [24]; wherein the voltage convertor is configured to step-up the electrical power from a first voltage of the vehicle battery to a second voltage of the battery [col 4, line 63-col 5, line 4]. Kerschl teaches that it is known that this arrangement increases the overall energy capacity of the system and thereby improves the system [col 3, lines 41-52].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Kolda to  have a vehicle battery electrically connected to the power generation device, the vehicle battery being configured to store electrical power generated by the power generation device and charge the battery through a voltage converter, wherein the voltage convertor is configured to step-up the electrical power from a first voltage of the vehicle battery to a second voltage of the battery in view of the teachings of Kerschl in order to increase the overall energy capacity of the system and thereby improves the system.
For Clarity, regarding Claim 14, the method as claimed is carried out during the normal operation of the apparatus of Kolda as modified above.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/Primary Examiner, Art Unit 3763